Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (“Agreement”) dated as of May 26, 2015, between
AMERI Holdings, Inc. (formerly Spatializer Audio Laboratories, Inc.), a Delaware
corporation (the “Company”), and Lone Star Value Investors, LP (the
“Purchaser”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Purchaser have entered into a Securities Purchase
Agreement of even date herewith (the “Purchase Agreement”) pursuant to which,
among other things, the Company has on or about the date hereof issued a 5%
Convertible Unsecured Promissory Note due May 26, 2017 (the “Note”) and Common
Stock Purchase Warrant (the “Warrant”) to purchase shares of the Company’s
Common Stock, par value $0.01 per share (“Common Stock”), subject to the terms
and conditions set forth therein; and
 
WHEREAS, the Note is convertible into shares of Common Stock under the
circumstances and pursuant to the terms and conditions set forth in the Note
(the “Conversion Shares”), and the Warrant is exercisable into shares of Common
Stock pursuant to the terms and conditions set forth in the Warrant (the
“Warrant Shares”).
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Purchase Agreement and
this Agreement, the Company and the Purchaser agree as follows:
 
1.           Certain Definitions.  Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed thereto in the Purchase
Agreement, the Note, or the Warrant.  As used in this Agreement, the following
terms shall have the following respective meanings:
 
“Closing” and “Closing Date” shall have the meanings ascribed to such terms in
the Purchase Agreement.
 
“Commission” or “SEC” shall mean the U.S. Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act.
 
“Holder” and “Holders” shall include the Purchaser and any permitted transferee
or transferees of Registrable Securities (as defined below), the Notes and/or
Warrants which have not been sold to the public to whom the registration rights
conferred by this Agreement have been transferred in compliance with this
Agreement and the Purchase Agreement; provided that neither such person nor any
affiliate of such person is registered as a broker or dealer under Section 15(a)
of the Securities Exchange Act of 1934, as amended, or a member of the Financial
Industry Regulatory Authority.
 
The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Registrable Securities” shall mean: (i) the Conversion Shares and Warrant
Shares or other securities issued or issuable to each Holder or its permitted
transferee or designee (a) upon the conversion of the Notes or the exercise of
the Warrants, or (b) upon any distribution with respect to, any exchange for or
any replacement of such Notes or Warrants, or (c) upon any conversion, exercise
or exchange of any securities issued in connection with any such distribution,
exchange or replacement; (ii) securities issued or issuable upon any stock
split, stock dividend, recapitalization or similar event with respect to the
foregoing; and (iii) any other security issued as a dividend or other
distribution with respect to, in exchange, for or in replacement of the
securities referred to in the preceding clauses; provided that all such shares
shall cease to be Registrable Securities at such time as they have been sold
under a Registration Statement or pursuant to Rule 144 under the Securities Act
or otherwise or at such time as they are eligible to be sold without the need
for current public information or other restriction by the Purchaser pursuant to
Rule 144.
 
“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, blue sky fees and
expenses, and the expense of any special audits incident to or required by any
such registration (but excluding the compensation of regular employees of the
Company, which shall be paid in any event by the Company).
 
“Registration Statement” shall have the meaning set forth in Section 2(a)
herein.
 
“Regulation D” shall mean Regulation D as promulgated pursuant to the Securities
Act, and as subsequently amended.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities and all fees and disbursements
of counsel for Holders not included within “Registration Expenses.”
 
2.             Registration Requirements.  The Company shall use its best
efforts to effect the registration of the Registrable Securities (including,
without limitation, the execution of an undertaking to file post-effective
amendments, appropriate qualification under applicable blue sky or other state
securities laws and appropriate compliance with applicable regulations issued
under the Securities Act) as would permit or facilitate the sale or distribution
of all the Registrable Securities in the manner (including manner of sale) and
in all states reasonably requested by the Holder. Such best efforts by the
Company shall include, without limitation, the following:
 
(a)           The Company shall, as expeditiously as possible, but in any event
within sixty (60) days, if and upon the written request of the Purchaser at any
time on or before May 26, 2017:
 
(i)            Prepare and file a registration statement with the Commission
pursuant to Rule 415 under the Securities Act on Form S-3 under the Securities
Act (or in the event that the Company is ineligible to use such form, such other
form as the Company is eligible to use under the Securities Act provided that
such other form shall be converted into an S-3 as soon as Form S-3 becomes
available to the Company) covering resales by the Holders as selling
stockholders (not underwriters) of the Registrable Securities (“Registration
Statement”), which Registration Statement, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), shall
state that such Registration Statement also covers such number of additional
shares of Common Stock as may become issuable pursuant to the anti-dilution
provisions of the Notes or Warrants. The number of shares of Common Stock
initially included in such Registration Statement shall be no less than the
product of 1.2 times the sum of the number of shares of Common Stock that are
issuable upon exercise of the Warrants as of the date of this Agreement at the
then applicable Exercise Price (as defined in the Warrant) plus the number of
shares of Common Stock that would be issuable pursuant to the conversion of the
Notes (assuming that the Notes were to become convertible on the date before
which the Registration Statement is filed). Thereafter the Company shall use its
best efforts to cause such Registration Statement and other filings to be
declared effective as soon as possible, and in any event no later than the
following date, as appropriate (the “Required Effective Date”): (A) if the SEC
notifies the Company that the SEC will not review the Registration Statement,
the Required Effective Date shall be five (5) days after the SEC provides such
notification, or (B) if the SEC notifies the Company that it will review the
Registration Statement, then the Required Effective Date shall be sixty (60)
days after the Company receives the first written comments on the Registration
Statement from the SEC. Without limiting the foregoing, the Company will
promptly respond to all SEC comments, inquiries and requests, and shall request
acceleration of effectiveness at the earliest possible date.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           Prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.
 
(iii)          Furnish to each Holder that has Registrable Securities included
in the Registration Statement such numbers of copies of a current prospectus
conforming with the requirements of the Act, copies of the Registration
Statement, any amendment or supplement thereto and any documents incorporated by
reference therein and such other documents as such Holder may reasonably require
in order to facilitate the disposition of Registrable Securities owned by such
Holder.
 
(iv)          Register and qualify the securities covered by such Registration
Statement under the securities or “Blue Sky” laws of all domestic jurisdictions;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.
 
(v)           Notify promptly each Holder that has Registrable Securities
included in the Registration Statement of the happening of any event (but not
the substance or details of any such event) of which the Company has knowledge
as a result of which the prospectus (including any supplements thereto or
thereof) included in such Registration Statement, as then in effect, includes an
untrue statement of material fact or omits to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing (each an “Event”), and use its best
efforts to promptly update and/or correct such prospectus. Each Holder will hold
in confidence and will not make any disclosure of any such Event and any related
information disclosed by the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
(vi)          Notify each Holder of the issuance by the SEC or any state
securities commission or agency of any stop order suspending the effectiveness
of the Registration Statement or the threat or initiation of any proceedings for
that purpose.  The Company shall use its best efforts to prevent the issuance of
any stop order and, if any stop order is issued, to obtain the lifting thereof
at the earliest possible time.
 
(vii)         List the Registrable Securities covered by such Registration
Statement with all securities exchange(s) and/or markets on which the Common
Stock is then listed and prepare and file any required filings with the Nasdaq
Stock Market or any other exchange or market where the shares of Common Stock
are traded.
 
(viii)       Take all steps reasonably necessary to enable Holders to avail
themselves of the prospectus delivery mechanism set forth in Rule 153 (or
successor thereto) under the Act.
 
(b)           Notwithstanding the obligations under Section 2(a)(v) or any
provision of this Agreement, if (i) in the good faith judgment of the Company,
following consultation with legal counsel, it would be detrimental to the
Company and its stockholders for resales of Registrable Securities to be made
pursuant to the Registration Statement due to the existence of a material
development or potential material development involving the Company that the
Company would be obligated to disclose in the Registration Statement, which
disclosure would be premature or otherwise inadvisable at such time or would
have a material adverse effect upon the Company and its stockholders, or (ii) in
the good faith judgment of the Company, it would adversely affect or require
premature disclosure of the filing of a Company-initiated registration of any
class of its equity securities, then the Company will have the right to suspend
the use of the Registration Statement for a period of not more than 30
consecutive calendar days, but only if the Company reasonably concludes, after
consultation with outside legal counsel, that the failure to suspend the use of
the Registration Statement as such would create a risk of a material liability
or violation under applicable securities laws or regulations.
 
(c)           During the registration period, the Company will make available,
upon reasonable advance notice during normal business hours, for inspection by
any Holder whose Registrable Securities are being sold pursuant to a
Registration Statement, all pertinent financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”)
as reasonably necessary to enable each such Holder to exercise its due diligence
responsibility in connection with or related to the contemplated offering. The
Company will cause its officers, directors and employees to supply all
information that any Holder may reasonably request for purposes of performing
such due diligence.
 
(d)           Each Holder will hold in confidence, use only in connection with
the contemplated offering and not make any disclosure of all Records and other
information that the Company determines in good faith to be confidential, and of
which determination the Holders are so notified, unless (i) the disclosure of
such Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court or government body of competent
jurisdiction, (iii) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement (to the knowledge of the relevant Holder), (iv) the Records or
other information was developed independently by the Holder without breach of
this Agreement, (v) the information was known to the Holder before receipt of
such information from the Company, or (vi) the information was disclosed to the
Holder by a third party not under an obligation of confidentiality. However, a
Holder may make disclosure of such Records and other information to any
attorney, adviser, or other third party retained by it that needs to know the
information as determined in good faith by the Holder (the “Holder
Representative”), if the Holder advises the Holder Representative of the
confidentiality provisions of this Section 2(e), but the Holder will be liable
for any act or omission of any of its Holder Representatives relative to such
information as if the act or omission was that of the Holder. The Company is not
required to disclose any confidential information in the Records to any Holder
unless and until such Holder has entered into a confidentiality agreement (in
form and substance satisfactory to the Company) with the Company with respect
thereto, substantially to the effect of this Section 2(e).  Unless legally
prohibited from so doing, each Holder will, upon learning that disclosure of
Records containing confidential information is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential.  Nothing herein will be deemed to
limit the Holder’s ability to sell Registrable Securities in a manner that is
otherwise consistent with applicable laws and regulations.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           The Company shall file a Registration Statement with respect to
any newly authorized and/or reserved Registrable Securities consisting of
Conversion Shares and Warrant Shares described in clause (i) of the definition
of Registrable Securities within ten (10) business days of any stockholders’
meeting authorizing same and shall use its best efforts to cause such
Registration Statement to become effective within ninety (90) days of such
stockholders’ meeting.  If the Holders become entitled, pursuant to an event
described in clause (ii) and (iii) of the definition of Registrable Securities,
to receive any securities in respect of Registrable Securities that were already
included in a Registration Statement, subsequent to the date such Registration
Statement is declared effective, and the Company is unable under the securities
laws to add such securities to the then effective Registration Statement, the
Company shall promptly file, in accordance with the procedures set forth herein,
an additional Registration Statement with respect to such newly Registrable
Securities. The Company shall use its best efforts to (i) cause any such
additional Registration Statement, when filed, to become effective within 30
days of that date that the need to file the Registration Statement arose.  All
of the registration rights and remedies under this Agreement shall apply to the
registration of such newly reserved shares and such new Registrable Securities.
 
3.             Expenses of Registration.  All Registration Expenses in
connection with any registration, qualification or compliance with registration
pursuant to this Agreement shall be borne by the Company, and all Selling
Expenses of a Holder shall be borne by such Holder.
 
 
5

--------------------------------------------------------------------------------

 
 
4.             Registration on Form S-3.  The Company shall use its reasonable
best efforts to meet the “registrant eligibility” requirements for a secondary
offering set forth in the general instructions to Form S-3 or any comparable or
successor form or forms, or in the event that the Company is ineligible to use
such form, such form as the Company is eligible to use under the Securities Act,
provided that if such other form is used, the Company shall convert such other
form to a Form S-3 as soon as the Company becomes so eligible.
 
5.             Registration Period.  In the case of the registration effected by
the Company pursuant to this Agreement, the Company shall keep such registration
effective until the later of (a) the date on which all the Holders have
completed the sales or distribution described in the Registration Statement
relating thereto or, if earlier until such Registrable Securities may be sold by
the Holders under Rule 144 (provided that the Company’s transfer agent has
accepted an instruction from the Company to such effect) or (b) the second (2nd)
anniversary of the Closing Date.
 
6.             Indemnification.
 
(a)           Company Indemnity.  The Company will indemnify each Holder, each
of its officers, directors, agents and partners, and each person controlling
each of the foregoing, within the meaning of Section 15 of the Securities Act
and the rules and regulations thereunder with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement, and
each underwriter, if any, and each person who controls, within the meaning of
Section 15 of the Securities Act and the rules and regulations thereunder, any
underwriter, against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any final prospectus (as
amended or supplemented if the Company files any amendment or supplement thereto
with the SEC), Registration Statement filed pursuant to this Agreement or any
post-effective amendment thereof or based on any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made, or any violation by the Company of the Securities Act or
any state securities law or in either case, any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse each Holder, each of its officers, directors, agents and
partners, and each person controlling each of the foregoing, for any reasonable
legal fees of a single counsel and any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, provided that the Company will not be liable in any such
case to a Holder to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on (i) any untrue statement or omission based
upon written information furnished to the Company by such Holder or underwriter
(if any) therefor and stated to be specifically for use therein, (ii) any
failure by any Holder to comply with prospectus delivery requirements or the
Securities Act or Exchange Act or any other law or legal requirement applicable
to them or any covenant or agreement contained in the Purchase Agreement or this
Agreement or (iii) an offer of sale of Conversion Shares or Warrant Shares
occurring during a period in which sales under the Registration Statement are
suspended as permitted by this Agreement. The indemnity agreement contained in
this Section 6(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent will not be unreasonably withheld).
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Holder Indemnity.  Each Holder will, severally but not jointly, if
Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify the
Company, each of its directors, officers, agents and partners, and any other
stockholder selling securities pursuant to the Registration Statement and any of
its directors, officers, agents, partners, and any person who controls such
stockholder within the meaning of the Securities Act or Exchange Act and each
underwriter, if any, of the Company’s securities covered by such a Registration
Statement, each person who controls the Company or such underwriter within the
meaning of Section 15 of the Securities Act and the rules and regulations
thereunder, each other Holder (if any), and each of their officers, directors
and partners, and each person controlling such other Holder(s) against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on (i) any untrue statement (or alleged untrue statement) of a
material fact contained in any such final prospectus (as amended or supplemented
if the Company files any amendment or supplement thereto with the SEC),
Registration Statement filed pursuant to this Agreement or any post- effective
amendment thereof or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statement therein not misleading in light of the circumstances under which they
were made or (ii) failure by any Holder to comply with prospectus delivery
requirements or the Securities Act, Exchange Act or any other law or legal
requirement applicable to them or any covenant or agreement contained in the
Purchase Agreement or this Agreement, and will reimburse the Company and such
other Holder(s) and their directors, officers and partners, underwriters or
control persons for any reasonable legal fees or any other expenses reasonably
incurred in connection with investigating and defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such final prospectus (as amended or supplemented if the
Company files any amendment or supplement thereto with the SEC), Registration
Statement filed pursuant to this Agreement or any post-effective amendment
thereof in reliance upon and in conformity with written information furnished to
the Company by such Holder and stated to be specifically for use therein, and
provided that the maximum amount for which such Holder shall be liable under
this indemnity shall not exceed the net proceeds received by the Holders from
the sale of the Registrable Securities pursuant to the registration statement in
question. The indemnity agreement contained in this Section 6(b) shall not apply
to amounts paid in settlement of any such claims, losses, damages or liabilities
if such settlement is effected without the consent of such Holder (which consent
shall not be unreasonably withheld).
 
(c)           Procedure.  Each party entitled to indemnification under this
Section 6 (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim in any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at its own expense, and provided further that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 6 except to
the extent that the Indemnifying Party is materially and adversely affected by
such failure to provide notice. No Indemnifying Party, in the defense of any
such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation.  Each Indemnified Party shall furnish such
non-privileged information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.
 
 
7

--------------------------------------------------------------------------------

 
 
7.             Contribution.  If the indemnification provided for in Section 6
herein is unavailable to the Indemnified Parties in respect of any losses,
claims, damages or liabilities referred to herein (other than by reason of the
exceptions provided therein), then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities as between the Company on the one hand and any Holder(s) on the
other, in such proportion as is appropriate to reflect the relative fault of the
Company and of such Holder(s) in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative fault of the Company on
the one hand and of any Holder(s) on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or by such Holder(s).
 
In no event shall the obligation of any Indemnifying Party to contribute under
this Section 7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 6(a) or 6(b) hereof had been available under the circumstances.
 
The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraphs.  The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding paragraphs
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this Section, no Holder shall be
required to contribute any amount in excess of the amount equal to the net
proceeds received by such Holder from the sale of Registrable Securities
pursuant to the registration statement in question.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
8.             Survival.  The indemnity and contribution agreements contained in
Sections 6 and 7 shall remain operative and in full force and effect regardless
of (i) any termination of this Agreement or the Purchase Agreement, and (ii) the
consummation of the sale or successive resales of the Registrable Securities.
 
 
8

--------------------------------------------------------------------------------

 
 
9.             Information by Holders.  As a condition to the obligations of the
Company to complete any registration pursuant to this Agreement with respect to
the Registrable Securities of each Holder, such Holder will furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended methods of disposition of the Registrable Securities held by it
as is reasonably required by the Company to effect the registration of the
Registrable Securities.  At least ten business days prior to the first
anticipated filing date of a Registration Statement for any registration under
this Agreement, the Company will notify each Holder of the information the
Company requires from that Holder whether or not such Holder has elected to have
any of its Registrable Securities included in the Registration Statement.  If
the Company has not received the requested information from a Holder by the
business day prior to the anticipated filing date, then the Company may file the
Registration Statement without including Registrable Securities of that Holder.
 
10.           Further Assurances.  Each Holder will cooperate with the Company,
as reasonably requested by the Company, in connection with the preparation and
filing of any Registration Statement hereunder, unless such Holder has notified
the Company in writing of such Holder’s irrevocable election to exclude all of
such Holder’s Registrable Securities from such Registration Statement.
 
11.           Suspension of Sales.  Upon receipt of any notice from the Company
under Section 2(a)(v) or 2(b), each Holder will immediately discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until (i) it receives copies of a
supplemented or amended prospectus contemplated by Sections 2(a)(v) or (ii) the
Company advises the Holder that a suspension of sales under Section 2(b) has
terminated.  If so directed by the Company, each Holder will deliver to the
Company (at the expense of the Company) or destroy all copies in the Holder’s
possession (other than a limited number of file copies) of the prospectus
covering such Registrable Securities that is current at the time of receipt of
such notice.
 
12.           Replacement Certificates.  The certificate(s) representing the
Registrable Securities held by the Purchaser (or then Holder) may be exchanged
by the Purchaser (or such Holder) at any time and from time to time for
certificates with different denominations representing an equal aggregate number
of shares of Common Stock, as reasonably requested by such Purchaser (or such
Holder) upon surrendering the same.  No service charge will be made for such
registration or transfer or exchange.  Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction or mutilation of
the Note or certificates for the underlying shares of Common Stock of any of the
foregoing, and, in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it, or upon surrender and cancellation of such
certificate if mutilated, the Company will make and deliver a new Note or
certificate of like tenor and dated as of such cancellation at no charge to the
holder.
 
13.           Transfer or Assignment.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns.  The rights granted to the Purchaser by
the Company under this Agreement to cause the Company to register Registrable
Securities may be transferred or assigned (in whole or in part) to a transferee
or assignee of the Notes, Warrants or Registrable Securities, and all other
rights granted to the Purchaser by the Company hereunder may be transferred or
assigned to any transferee or assignee of the Notes, Warrants or Registrable
Securities; provided in each case that (i) the Company is given written notice
by the Purchaser at the time of or within a reasonable time after such transfer
or assignment, stating the name and address of said transferee or assignee and
identifying the securities with respect to which such registration rights are
being transferred or assigned; and provided further that the transferee or
assignee of such rights agrees in writing to be bound by the registration
provisions of this Agreement, (ii) such transfer or assignment is not made under
the Registration Statement or Rule 144, (iii) such transfer is made according to
the applicable requirements of the Purchase Agreement, and (iv) the transferee
has provided to the Company an investor questionnaire (or equivalent document)
evidencing that the transferee is a “qualified institutional buyer” or an
“accredited investor” defined in Rule 501(a)(1),(2),(3), or (7) of Regulation D.
 
 
9

--------------------------------------------------------------------------------

 
 
14.           Miscellaneous.
 
(a)           Remedies.  The Company and the Purchaser acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity.
 
(b)           Jurisdiction.  Each of the Company and the Purchaser (i) hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court, the New York state courts and other courts of the United States sitting
in New York, New York for the purposes of any suit, action or proceeding arising
out of or relating to this Agreement and (ii) hereby waives, and agrees not to
assert in any such suit action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. The Company and the Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this paragraph shall affect
or limit any right to serve process in any other manner permitted by law.
 
(c)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing by facsimile, mail or personal
delivery and shall be effective upon actual receipt of such notice.  The
addresses for such communications shall be:
 
to the Company:
 
AMERI Holdings, Inc. (formerly Spatializer Audio Laboratories, Inc.)
100 Menlo Park Drive
Edison, New Jersey 08837
Telephone: (732) 243-9250
Fax: (732) 243-9254
Attention: Mr. Giri Devanur, President and Chief Executive Officer
 
 
10

--------------------------------------------------------------------------------

 


If to the Purchaser:
 
Lone Star Value Investors, LP
53 Forest Avenue, 1st Floor
Old Greenwich, Connecticut  06870
Telephone:  (203) 489-9500
Fax: (203) 990-0727
Attention: Mr. Jeffrey E. Eberwein


Any party hereto may from time to time change its address for notices by giving
at least five days’ written notice of such changed address to the other parties
hereto.
 
(d)           Waivers.  No waiver by any party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.  The representations and warranties and the agreements and
covenants of the Company and each Purchaser contained herein shall survive the
Closing.
 
(e)           Execution in Counterpart.  This Agreement may be executed in two
or more counterparts, all of which shall be considered one and the same
agreement, it being understood that all parties need not sign the same
counterpart.
 
(f)            Signatures.  Facsimile signatures shall be valid and binding on
each party submitting the same.
 
(g)           Entire Agreement: Amendment.  This Agreement, together with the
Purchase Agreement, the Notes, the Warrants, and the agreements and documents
contemplated hereby and thereby, contains the entire understanding and agreement
of the parties, and may not be amended, modified or terminated except by a
written agreement signed by the Company and the Holder of the Registrable
Securities seeking registration of such securities.
 
(h)           Governing Law.  This Agreement and the validity and performance of
the terms hereof shall be governed by and construed in accordance with the laws
of the State of New York applicable to contracts executed and to be performed
entirely within such state, except to the extent that the law of the State of
Delaware regulates the Company’s issuance of securities.
 
(i)            Jury Trial.  EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY
JURY.
 
(j)            Force Majeure.  The Company shall not be deemed in breach of its
commitments under this Agreement and no payments by the Company as set forth in
Section 2 shall be required if the Company is unable to fulfill its obligations
hereunder in a timely fashion if the SEC or the Nasdaq Stock Market are closed
or operating on a limited basis as a result of the occurrence of a Force
Majeure.  As used herein, “Force Majeure” means war or armed hostilities or
other national or international calamity, or one or more acts of terrorism,
which are having a material adverse effect on the financial markets in the
United States.  Furthermore, any payments owed as a result of Section 2 shall
not accrue during any period during which the Company’s performance hereunder
has been delayed or the Company’s ability to fulfill its obligations hereunder
has been impaired by a Force Majeure.
 
 
11

--------------------------------------------------------------------------------

 
 
(k)           Titles.  The titles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
(l)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
COMPANY:
 
AMERI HOLDINGS, INC.
(formerly Spatializer Audio Laboratories, Inc.)
   
By:
/s/ Giri Devanur
 
Name:  Giri Devanur
Title:  President and Chief Executive Officer
   
PURCHASER:
 
LONE STAR VALUE INVESTORS, LP
 
By: Lone Star Value Investors GP, LLC, General Partner
   
By:
/s/ Jeffrey E. Eberwein
 
Name:  Jeffrey E. Eberwein
 
Title:  Manager

 
 
 
12

--------------------------------------------------------------------------------

 
 